Citation Nr: 0431684	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  03-13 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to a compensable evaluation for the service-
connected left ear hearing loss disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1979 to 
September 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the RO.


REMAND

Review of the record reveals that in his VA Form 9, Appeal to 
Board of Veterans' Appeals, the veteran indicated that he 
desired a hearing before the Board in Washington D.C.  He was 
subsequently scheduled for such hearing.  In October 2004, 
the veteran's representative contacted the RO and requested 
that the veteran's hearing instead be conducted via 
videoconferencing technology.

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center, in Washington, DC, for the following:  

The veteran is to be scheduled, in 
accordance with the docket number of his 
appeal, for a videoconference hearing at 
the RO before a member of the Board.  The 
RO should notify the veteran of the date, 
time and place of the hearing by letter 
mailed to his address of record.  All 
correspondence pertaining to this matter 
should be associated with the claims 
folder.


(CONTINUED ON NEXT PAGE)




After the appellant has been afforded an opportunity to 
appear at a hearing before a member of the Board, the RO need 
not take any further adjudicatory action, but should return 
the claims folder to the Board for further appellate review.  




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




